Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/8/2022 have been fully considered but they are not persuasive. Applicant argues the amendment to Claim 1 places it in condition for allowance. The two bars 12 of Giese cited for the first and second internal support components are spaced apart from each other along a length of the eartip as shown.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giese (US 20100177919 A1).
Regarding Claim 1, Giese teaches: An eartip (Figs. 2-4) comprising: an inner eartip wall defining a sound channel extending along a length of the eartip from an inner eartip front end to an inner eartip back end opposite the inner eartip front end, the inner eartip wall having an inner eartip wall interior surface and an inner eartip wall exterior surface (inner eartip wall with sound channel is shown as 11, 13, 14); an outer eartip wall integral with and extending away from the inner eartip front end to an outer eartip wall distal end that extends fully around a portion of the inner eartip wall (10), wherein the outer eartip wall is operative to be at least partially positioned within an ear canal and comprises an outer eartip wall interior surface facing the inner eartip wall exterior surface and an outer eartip wall exterior surface opposite from the outer eartip wall interior surface (as shown); a first internal support component extending from the inner eartip wall towards the outer eartip wall, the first internal support component including first and second opposing ends, the first end coupled to the inner eartip wall exterior surface (any one of bars 12); and a second internal support component extending from the outer eartip wall towards the inner eartip wall, the second internal support component including first and second opposing ends, the first end coupled to the outer eartip wall interior surface (any other of bars 12 not cited for the first internal support component), wherein the first and second internal support components are spaced apart from each other along the length of the eartip (any two of bars 12 are spaced apart from each other along a length of the eartip).
Regarding Claim 2, Giese teaches: wherein the first internal support is one of a plurality of internal supports spaced radially around the inner eartip wall at even intervals (as shown).
Regarding Claim 6, Giese teaches: wherein the second internal support is one of a plurality of internal supports spaced radially around the inner eartip wall at even intervals (as shown).
Regarding Claim 11, Giese teaches: wherein the outer eartip wall has a constant thickness from the inner eartip front end to the outer eartip wall distal end (as shown).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giese (US 20100177919 A1).
Regarding Claim 10, Giese does not specifically teach: wherein the sound channel defined by the inner eartip wall has an elliptical cross-section. However, see In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In the instant case, the change of shape from the apparent circular cross section of Giese to the claimed elliptical cross section would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention. Motivation for changing the cross sectional shape of an ear tip would lie in allowing the ear tip to fit either more securely or loosely as desired for strenuous activities or for noise reduction.

Allowable Subject Matter
Claims 3-5, 7-9, 12-13, 15-20 allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651